Order entered September 13, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00904-CV

                            IN THE INTEREST OF J.R., A CHILD

                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. JC-18-1023-X

                                             ORDER
       The reporter’s record in this accelerated appeal in a child protection case was first due
August 9, 2019. That deadline was subsequently extended to September 3, 2019. In our order
granting the extension, we cautioned Pamela Sumler, Official Court Reporter for the 305th
Judicial District Court, that further extension requests would be disfavored.
       Rather than file the reporter’s record, Ms. Sumler filed, on September 12, 2019, a second
request for an extension of time to file the reporter’s record. We GRANT the request and extend
the time to September 20, 2019. We expressly caution Ms. Sumler that failure to comply could
result in the Court taking any necessary steps to ensure the record is filed, including ordering that
she not sit as a reporter until she has complied.
       We DIRECT the Clerk of this Court to send a copy of this order to the Honorable Cheryl
Lee Shannon, Presiding Judge of the 305th Judicial District Court, Ms. Sumler, and all parties.
                                                        /s/   KEN MOLBERG
                                                              JUSTICE